Citation Nr: 1604062	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-15 748	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for a right upper extremity neurological disability.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for intervertebral disc syndrome with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to September 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a
December 2011 rating decision from the Department of Veterans Affairs VA Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

In a December 2015 correspondence, prior to the promulgation of a decision by the Board, the Veteran withdrew the claims for entitlement to an initial disability evaluation in excess of 50 percent for a right upper extremity neurological disability and an initial disability evaluation in excess of 10 percent for intervertebral disc syndrome with degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial disability evaluation in excess of 50 percent for a right upper extremity neurological disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an initial disability evaluation in excess of 10 percent for intervertebral disc syndrome with degenerative disc disease have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 2015 correspondence, the Veteran's representative stated "[a]t this time, [the Veteran] is withdrawing the issue[s] on appeal."  Thus, The Veteran has withdrawn his appeals for entitlement to an initial disability evaluation in excess of 50 percent for a right upper extremity neurological disability and entitlement to an initial disability evaluation in excess of 10 percent for intervertebral disc syndrome with degenerative disc disease.

There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  The Board does not have jurisdiction to review the issues, and dismissal is warranted.


ORDER

The appeal is dismissed




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


